     Case 2:18-cv-06880-MLCF-DMD Document 35 Filed 01/30/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

JOHN DOE,                                     *       CIVIL ACTION NO: 2:18-CV-06880
               Plaintiff

VERSUS                                        *       SECTION F
                                                      JUDGE FELDMAN

LOYOLA UNIVERSITY,                            *       DIVISION 3
          Defendant                                   MAGISTRATE JUDGE DOUGLAS

*      *       *       *      *       *       *       *      *       *       *       *       *

           PLAINTIFF JOHN DOE’S MOTION FOR IN CAMERA INSPECTION
                         AND/OR MOTION TO COMPEL


       Plaintiff, John Doe, moves this Court, pursuant to Fed. R. Civ. P. 37, for an order compelling

Defendant, Loyola University, to submit to the court for an in camera review, the documents

withheld on the grounds of confidentiality with briefing on the privilege or other basis for

withholding the documents from Plaintiff and/or an order compelling Defendant to provide, without

objection, full and complete responses to John Doe’s First Set of Interrogatories to Defendant and

John Doe’s First Request for Production of Documents to Defendant (collectively referred to as

Discovery Requests), and awarding John Doe its reasonable attorneys’ fees incurred in connection

with this Motion.

       As more fully explained in the concurrently-filed Memorandum in Support of this Motion,

John Doe served its Discovery Requests on Defendant on December 17, 2019, and to date,

Defendant has only provided limited responses to this discovery.

       In accordance with Rule 37, undersigned counsel held a conference with Defendant’s counsel

on January 27, 2020 to discuss the overdue responses, and the parties could not agree to the

protective order that Defendant Loyola is putting forward. Through Defendant’s counsel, Defendant
     Case 2:18-cv-06880-MLCF-DMD Document 35 Filed 01/30/20 Page 2 of 3



put forth a protective order agreement that would be so constrictive that failure to comply would be

a certainty, and therefore put Plaintiff in contempt of court by the protective order. In an attempt to

be as reasonable as possible, undersigned counsel agreed to a general protective order but could not

agree to the conditions set forth in the original proposal. Defendant’s counsel responded with an

updated protective order which was only the removal of two lines.

       Discovery responses are overdue in this matter. Due to the inability of the parties to agree

upon discoverable issues and/or the protective order, Plaintiff moves for in camera inspection of

documents and/or moves for a motion compelling Defendant Loyola to timely and adequately answer

the discovery sought by Plaintiff.

       Accordingly, and because Plaintiff is suffering ongoing prejudice as a result of Defendant’s

continued refusal to provide discovery responses, John Doe is now forced to file this motion.

                                                       Respectfully submitted,

                                                       DOUCET-SPEER, APLC
                                                       617 St. John Street
                                                       P. O. Drawer 4303
                                                       Lafayette, LA 70502
                                                       Phone: 337-232-0405
                                                       Fax: 337-237-3415



                                                        /s/ Jeffery F. Speer
                                                       JEFFERY F. SPEER (#19398)
                                                       Attorney for Plaintiff
     Case 2:18-cv-06880-MLCF-DMD Document 35 Filed 01/30/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing Motion was
served this 30th day of January, 2020 upon the Defendant via the Court’s CM/ECF system.


                                      /s/ Jeffery F. Speer
                                    JEFFERY F. SPEER
